TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00286-CR


                              Jaime Villanueva Castro, Appellant

                                                 v.

                                  The State of Texas, Appellee




           FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-00-002647, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 17, 2019. On counsel’s

motions, the time for filing was extended to October 16, 2019. Appellant’s counsel has now

filed a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

November 15, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on October 18, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2